Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. _________________

  ARTHUR EISENSTEIN,

        Plaintiff,

  vs.

  UNIFORM SECURITY AGENCY, LLC,
  a Florida Limited Liability Company,
  MARK APPLEBAUM, individually and
  ROSALIE APPLEBAUM, individually,

        Defendants.
  ___________________________________/

                                        COMPLAINT
        ARTHUR EISENSTEIN (“Plaintiff”), by and through the undersigned

  counsel, hereby sues UNIFORM SECURITY AGENCY, LLC (“USA” or the

  “Company”), a Florida Limited Liability Company, MARK APPLEBAUM

  (“Mark Applebaum”),       individually,    and    ROSALIE        APPLEBAUM   (“Rosalie

  Applebaum”), individually (collectively “Defendants”) and alleges as follows:

                                      INTRODUCTION

        1.     This is an action for unpaid overtime wages pursuant to the Fair

  Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

        2.     Plaintiff seeks damages within this Court’s jurisdiction, reasonable

  attorneys’ fees and costs pursuant to the FLSA, and all other remedies allowable

  by law.




  1|Page
                                  PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 2 of 11



                         PARTIES, JURISDICTION, AND VENUE

           3.    USA is and was a Florida limited liability company conducting

  business in Palm Beach County, Florida during the relevant period, September

  1, 2019 through March 4, 2020.

           4.    During the relevant period, Rosalie Applebaum was the Managing

  Member and general co-operator of the company, USA.

           5.    During the relevant period, Mark Applebaum was the Chief

  Operations Officer and general co-operator of the company, USA.

           6.    Plaintiff was formerly employed by Defendants and performed work

  for Defendants in Palm Beach County, Florida.

           7.    Venue is proper in this Court because Defendants transact business

  in this District, Defendants maintain a principal place of business in this

  District, Defendants employed Plaintiff in this District, and the claims arose

  within the District.

                                GENERAL ALLEGATIONS

     A. USA’s Business and Interstate Commerce

           8.    USA operates as a company specializing in property protection,

  personal security, and other security monitoring.

           9.    USA’s gross annual revenue exceeded $500,000.00 during 2019 and

  is expected to exceed $500,000.00 during 2020.

           10.   USA customarily and regularly sold goods and services across state

  lines.



  2|Page
                                  PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 3 of 11



        11.   At all relevant times, USA employed two or more employees that

  customarily, continually, and regularly handled goods and materials that i) were

  purchased from a person or entity outside the state of Florida and/or ii) were

  purchased in Florida but had previously traveled through interstate commerce.

        12.   Upon information and belief, USA obtained and solicited funds from

  non-Florida sources, accepted funds from non-Florida sources, used telephonic

  (or other electronic) transmissions going over state lines to do its business,

  transmitted funds outside the State of Florida, used electronic means to market

  and run their business in a way that was not limited to Florida, and otherwise

  regularly engaged in interstate commerce during the relevant period.

        13.   USA, upon information and belief, accepts checks, wire transfers,

  and other forms of payments that are made or processed outside the state of

  Florida, and did so during the relevant period.

        14.   USA is an employer engaged in interstate commerce and subject to

  the FLSA.

     B. USA’s Employment and Failure to Properly Pay Plaintiff

        15.   Plaintiff began working for Defendants in September 2019.

        16.   Plaintiff was hired to work for Defendants as their “head of security”

  to aid the business. However, Plaintiff did not execute any exempt duties during

  his employment. Indeed, Plaintiff was paid an hourly rate of $17.00.

        17.   Based on the foregoing, Plaintiff cannot be considered exempt from

  the FLSA’s wage & hour protections as he did not meet the primary duty nor

  salary requirements.

  3|Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive· Suite 123 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 4 of 11



        18.   Throughout Plaintiff’s employment with Defendants, Plaintiff

  regularly worked at least fifty (50) hours a week.

        19.   On many occasions, Plaintiff worked well in excess of fifty (50) hours

  per week since Defendants required Plaintiff to remain on-call throughout the

  week. This resulted in Plaintiff receiving work-related phone calls, that required

  an expeditious response or action, during any part of the day or night, including

  holidays.

        20.   USA willfully and intentionally failed to properly record Plaintiff’s

  work hours and provide him with a proper overtime premium for each overtime

  hour worked.

        21.   Making matters worse, Plaintiff was informed by the Company that

  he could work fewer hours in the weeks following a week where he worked

  overtime to offset the hours worked. The Company’s purported scheme fails

  where: 1) such an arrangement has found to be in violation of the FLSA since it

  skirts an employer’s requirement to record, calculate, and pay overtime wages in

  the week where the overtime hours were worked; 2) Plaintiff was still not

  compensated for overtime hours during his employment; and 3) what the

  Company demanded out of Plaintiff, as to work/on-call hours and associated

  duties, made it impossible for Plaintiff to work less than forty hours in any given

  week. Moreover, the Company’s proposal is evidence that it knew of, yet did pay,

  Plaintiff’s overtime hours.

        22.   Plaintiff remained in his employment with USA until March 4, 2020.



  4|Page
                                PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 5 of 11



        23.   USA was responsible for recording Plaintiff’s work hours, paying

  Plaintiff’s wages, and ensuring compliance with the FLSA’s requirement to

  calculate and tender overtime wages.

        24.   USA was Plaintiff’s employer, joint employer, or co-employer for

  purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

        25.   USA intentionally refused to pay Plaintiff overtime wages he was

  owed under the FLSA.

     C. Mark Applebaum and Rosalie Applebaum’s Employment of, and
        Failure to Properly Pay, Plaintiff

        26.   During the relevant period, Mark Applebaum was the Chief

  Operating Officer and general co-operator of USA.

        27.   During the relevant period, Rosalie Applebaum was the managing

  member and general co-operator of USA.

        28.   Mark Applebaum and Rosalie Applebaum were responsible for

  running the day-to-day operations of USA.

        29.   During Plaintiff’s employment, Mark Applebaum acted as Plaintiff’s

  supervisor, provided Plaintiff with his work duties, gave feedback on the work

  Plaintiff performed for Defendants, and was responsible for recording,

  calculating, and paying Plaintiff’s work hours.

        30.    During Plaintiff’s employment, Rosalie Applebaum was responsible

  for handling the Company’s payrolls.

        31.   On March 4, Mark Applebaum terminated Plaintiff.

        32.   Mark Applebaum and Rosalie Applebaum intentionally refused to

  pay Plaintiff overtime wages he was owed under the FLSA.
  5|Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive· Suite 123 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 6 of 11



        33.   Mark Applebaum and Rosalie Applebaum were partially or totally

  responsible for paying Plaintiff’s wages.

        34.   Mark Applebaum and Rosalie Applebaum were Plaintiff’s employers,

  joint employer, or co-employer for purposes of the FLSA as the term employer is

  defined by 29 U.S.C. § 203.

                                 COUNT I
                       OVERTIME VIOLATION BY USA
                   UNDER THE FAIR LABOR STANDARDS ACT

        35.   Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 3, 6-25 above as if fully set forth herein.

        36.   As part of its business, USA purchased goods and materials that

  traveled through interstate commerce.

        37.   These goods and materials were customarily, continually, and

  regularly handled by two or more employees, including Plaintiff.

        38.   Upon information and belief, USA obtained and solicited funds from

  non-Florida sources, accepted funds from non-Florida sources, used telephonic

  transmissions going over state lines to do its business, transmitted funds outside

  the State of Florida, used electronic means to market and run its business in a

  way that was not limited to Florida, and otherwise regularly engaged in interstate

  commerce during the relevant period.

        39.   USA, upon information and belief, accepted credit card payments,

  wire transfers, and other forms of payments made or processed outside the state

  of Florida during the relevant.



  6|Page
                                PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 7 of 11



          40.   USA is an employer engaged in interstate commerce and subject to

  the FLSA.

          41.   During his employment with USA, Plaintiff worked overtime hours

  for which he was not compensated at a rate of no less than time-and-a-half his

  regularly rate of pay as required by the FLSA.

          42.   USA did not compensate Plaintiff for his overtime despite knowledge

  of the overtime hours Plaintiff worked.

          43.   Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          44.   In addition, USA is liable for double the overtime amounts owed as

  liquidated damages under the FLSA as a result of its intentional and willful

  violations for up to the three-year statute of limitations afforded by the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

                   a. Enter judgment for Plaintiff against USA under the FLSA;

                   b. Award Plaintiff actual damages for the unpaid wages;

                   c. Award Plaintiff liquidated damages;

                   d. Award Plaintiff his attorneys’ fees and costs;

                   e. Award Plaintiff all recoverable interest; and

                   f. Award any other relief this Honorable Court deems just and

                      proper.




  7|Page
                                 PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 8 of 11



                             COUNT II
       OVERTIME VIOLATIONS AGAINST ROSALIE APPLEBAUM UNDER
                  THE FAIR LABOR STANDARDS ACT

          45.   Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 2, 4, 6-7, 15-25, 27-28, 30, 32-34 above as if fully set

  forth herein.

          46.   Rosalie Applebaum operated the day-to-day activities of USA, had

  supervisory authority over Plaintiff, and was partially or totally responsible for

  paying Plaintiff’s wages.

          47.   During    Plaintiff’s    employment        with    Defendants,   Plaintiff

  consistently worked for Defendants over 40 hours per week.

          48.   During the relevant period, Rosalie Applebaum was partially or

  totally responsible for paying Plaintiff’s wages.

          49.   During his employment with Defendants, Plaintiff worked overtime

  hours for which he was not compensated at a rate of time-and-a-half his

  regularly rate of pay as required by the FLSA.

          50.   Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          51.   Rosalie Applebaum did not compensate Plaintiff for his overtime

  despite her knowledge of the overtime hours Plaintiff worked.

          52.   Applebaum is also jointly and severally liable for double the overtime

  amounts owed as liquidated damages under the FLSA as a result of his

  intentional and willful violation of the FLSA for up to the three-year statute of

  limitations afforded by the FLSA.

  8|Page
                                 PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 9 of 11



        WHEREFORE, Plaintiff respectfully requests that the Court:

                   a. Enter judgment for Plaintiff against Rosalie Applebaum under

                      the FLSA;

                   b. Award Plaintiff actual damages for the unpaid wages;

                   c. Award Plaintiff liquidated damages;

                   d. Award Plaintiff his attorneys’ fees and costs;

                   e. Award Plaintiff all recoverable interest; and

                   f. Award any other relief this Honorable Court deems just and

                      proper.

                              COUNT III
         OVERTIME VIOLATIONS AGAINST MARK APPLEBAUM UNDER
                   THE FAIR LABOR STANDARDS ACT

        53.    Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 2, 5-7,15-26, 28-29, 31-34 above as if fully set forth

  herein.

        54.    Mark Applebaum operated the day-to-day activities of USA, had

  supervisory authority over Plaintiff, and was partially or totally responsible for

  paying Plaintiff’s wages.

        55.    Mark Applebaum scrutinized Plaintiff’s work and controlled how

  Plaintiff did his job.

        56.    During      Plaintiff’s   employment        with    Defendants,   Plaintiff

  consistently worked for Defendants over 40 hours per week.

        57.    During the relevant period, Mark Applebaum was partially or totally

  responsible for paying Plaintiff’s wages.

  9|Page
                                 PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 10 of 11



           58.    During his employment with Defendants, Plaintiff worked overtime

   hours for which he was not compensated at a rate of time-and-a-half his

   regularly rate of pay as required by the FLSA.

           59.    Plaintiff is owed unpaid overtime compensation pursuant to the

   FLSA.

           60.    Mark Applebaum did not compensate Plaintiff for his overtime

   despite her knowledge of the overtime hours Plaintiff worked.

           61.    Mark Applebaum is also jointly and severally liable for double the

   overtime amounts owed as liquidated damages under the FLSA as a result of his

   intentional and willful violation of the FLSA for up to the three-year statute of

   limitations afforded by the FLSA.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                     a. Enter judgment for Plaintiff against Mark Applebaum under

                        the FLSA;

                     b. Award Plaintiff actual damages for the unpaid wages;

                     c. Award Plaintiff liquidated damages;

                     d. Award Plaintiff his attorneys’ fees and costs;

                     e. Award Plaintiff all recoverable interest; and

                     f. Award any other relief this Honorable Court deems just and

                        proper.

                                         JURY TRIAL

           Plaintiff hereby requests a trial by jury with respect to all claims so triable.



   10 | P a g e
                                   PERERA BARNHART ALEMÁN
                         12401 Orange Drive· Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-80800-XXXX Document 1 Entered on FLSD Docket 05/14/2020 Page 11 of 11



    Dated: May 14, 2020
                                         Respectfully submitted,
                                         By: _/s/ Brody M. Shulman_______
                                         J. Freddy Perera, Esq.
                                         Florida Bar No. 93625
                                         freddy@pba-law.com
                                         Brody M. Shulman, Esq.
                                         Florida Bar No. 92044
                                         brody@pba-law.com
                                         Stepanka Hofmanova, Esq.
                                         Florida Bar No.: 1018839
                                         stepanka@ pba-law.com

                                         PERERA BARNHART ALEMAN, P.A.
                                         12401 Orange Drive, Suite 123
                                         Davie, Florida 33330
                                         Telephone: 786-485-5232
                                         Counsel for Plaintiff




   11 | P a g e
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive· Suite 123 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.pba-law.com · Phone (786) 485.5232
